Citation Nr: 0906895	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-43 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of gastroesophageal reflux disorder currently 
rated as 10 percent disabling.

2.  Evaluation of residuals of dysthemia, currently rated as 
30 percent disabling.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from May 1992 to March 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA-9 Form of December 2004 the appellant stated he 
desired a Board of Veterans Appeals hearing at a local VA 
office before a member, or members, of the BVA.  The 
appellant has not been afforded the opportunity for a 
hearing.  There is no evidence of record that the veteran has 
withdrawn his request.

Accordingly, the case is REMANDED for the following action:

The Ro should schedule the appellant 
for a travel board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




